DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection of claims 5 and 16 under 35 U.S.C. § 112 have been withdrawn in view of the claim amendments. 

Applicant's arguments filed December 17 2020 have been fully considered but they are not persuasive. In regards to the applicants arguments regarding the rejection of claims 1-5, 7-12, 14-19, 21-26, and 28 under 35 U.S.C. § 103 over the combination of Tooher (Of Record) in view of Andou (Of Record), the examiner respectfully disagrees. The applicant states on (Pg.’s 12-13 of the remarks) that independent claims 1 and 8 which recite the newly amended claim feature of “indicate the TTI configuration to the wireless device to allow the wireless device to derive a same maximum output power value for the first TTI and second TTI” is not taught or suggested by Tooher and Andou. However a new ground(s) of rejection has been set forth for addressing the newly amended claim feature in independent claims 1 and 8. Therefore arguments presented with respect to the claim feature are considered moot. 

The applicant acknowledges on (i.e., Pg.’s 13-14 of the remarks) that Tooher in (Para [0179]) teaches “Parameters for an UL transmission in a first shortened TTI may be reused for an UL transmission in a second shortened TTI. For example, UL grant Tooher, Para [0179]). Therefore parameters such as UL power control which are reused on first and second adjacent TTI’s will use a same output power value on the first and second TTI such as an uplink transmission power value by the UE. The main difference in the teachings of Tooher and the claim features in independent claims 1, 8, 15, and 22 is that Tooher does not teach a deriving a “same maximum output power value” for the first TTI and the second TTI by the wireless device. However such difference can be resolved based on the teachings of Andou which will be explained below. 

The applicant argues on (Pg. 14 of the remarks) that Tooher’s UL power control parameters are not derived by the UE from a TTI configuration, but are merely received in UL grants. However the UL power control parameters disclosed in Tooher are derived from a TTI configuration (Tooher, see Para’s [0080-0082], [0087-0090] i.e., The WTRU may be configured to operate according to one or more, or a plurality, of TTI durations , & [0179] i.e., Parameters for an UL transmission in a first shortened TTI may be reused for an UL transmission in a second shortened TTI (i.e., “TTI configuration”)…For example, UL power control parameters for a second shortened TTI transmission in a legacy subframe may be based on a function of the UL power control parameters for a first shortened TTI transmission. The relationship on such parameters between two shortened TTI transmissions may be a function of the content of the shortened TTI. For example, perhaps if two adjacent shortened TTIs are granted for PUSCH data transmissions, they may reuse some parameters (e.g., UL power control)). Therefore the UL power control parameters disclosed in Tooher are determined based on the TTI configuration.    

As previously explained Tooher does not teach a deriving a “same maximum output power value” for the first TTI and the second TTI by the wireless device. The applicant states on Pg. 14 of the remarks that Andou fails to cure the deficiencies of Tooher, However the examiner respectfully disagrees. For example the applicant argues that Andou describes that a UE supporting carrier aggregation (CA) between a primary cell and a secondary cell is able to determine a maximum transmission power where CA is performed using CCs with different TTI lengths. The applicant further states that Andou is not directed to deriving the maximum transmission power for operating signals in two TTIs on the same cell, (i.e., Pg. 14 of the remarks). 

However while Andou does teach using carrier aggregation using CCs with different TTI lengths, upon further review, the teachings of Andou discloses in (Andou, Para [0060] i.e., the maximum transmission power (Pcmax) is constant (i.e., “same”) in each subframe of the CC with the long TTI length). Andou further discloses in (Para [0057]) that “the user device UE of the present embodiment may be configured to define each subframe of a CC with a long TTI length as a reference subframe”, (Andou, Para [0057]). Therefore Andou suggests that the maximum transmission power (Pcmax) which is constant in each subframe (i.e., “TTI”) of the CC, will use a “same maximum output power Andou, Para [0060]). As such the CC with the long TTI length as disclosed in (Para [0060]) will use a same maximum output power value “Pcmax” applied for signals included in a first TTI subframe and second TTI subframe of the CC on a “same cell” or a “first cell” (Andou, see Para’s [0055] & [0060]). Therefore Andou discloses that a respective CC with long TTI length corresponding to a single cell can apply the same maximum transmission power (Pcmax) which is constant (i.e., “same”) in each subframe (i.e., first and second TTIs) of the CC with the long TTI length (Andou, Para [0060]). 

Andou further discloses that Pcmax is calculated or derived by the UE or wireless device (see Para’s [0008],  [0060] i.e., Pcmax will be calculated by the UE & [0134] i.e., user device uses a calculator for deriving the maximum transmission power according to TTI length configurations). Therefore the calculation of Pcmax is based on a TTI configuration such as the length of the TTI subframes (see Para’s [0057], [0060] i.e., the maximum transmission power (Pcmax) is constant (i.e., “same”) in each subframe of the CC with the long TTI length, & [0134]) 

Andou further discloses that a single cell configuration is possible (Andou, see Para [0003] i.e., The user device primarily connects to the PCell and can add the SCell as necessary. The PCell is substantially the same as an independent cell that supports radio link monitoring (RLM) and semi-persistent scheduling (SPS) & [0004] i.e., addition or removal of the SCell). Therefore the PCell which is an 

(Andou further suggests that the maximum transmission power (Pcmax) constant in each subframe of the CC with the long TTI length, thereby makes it possible to prevent degradation in the demodulation accuracy at the base station eNB providing the CC with the long TTI length due to power drop in the same subframe and to prevent degradation in the communication quality of the CC with the long TTI length, (see Para [0060])). 

Therefore it would be obvious to one of ordinary skill in the art for the same UL transmission power control parameters used for the first TTI and second TTI based on a TTI configuration for the UE as disclosed in Tooher to determine a same maximum output power value derived by the UE for the first TTI and second TTI based on the teachings of Andou who discloses determining a same maximum output power value Pcmax used in each subframe including  first TTI and second TTI subframes of a component carrier (CC) of a single cell based on a TTI configuration for the UE because the motivation lies in Andou for preventing degradation in the demodulation accuracy at the base station eNB providing the CC with the long TTI length and to prevent degradation in the communication quality of the CC with the long TTI length.  

For the reasons explained above, the combination of Tooher in view of Andou is maintained for the rejection of independent claims 1, 8, 15, and 22. The dependent claims remain rejected over the prior art based on their dependence to the independent claims.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 15-19, 21-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Tooher et al. US (2017/0290008) in view of Andou et al. US (2018/0213489).

Regarding Claim 15, Tooher discloses a wireless device (see Fig. 1A, wireless device 102A) comprising circuitry (see Fig. 1B), the circuitry (see Fig. 1B) configured to: deriving a same output power value (see Para [0179] i.e., Parameters for an UL transmission in a first shortened TTI may be reused for an UL transmission in a second shortened TTI. For example, UL grant parameters such as UL power control (i.e., “output power parameter”) may remain constant for an entire legacy subframe and/or may be reused (i.e., “same”) for one or more, or multiple, shortened TTIs. For example, UL power control parameters (i.e., “output power parameter”)  for a second shortened TTI transmission in a legacy subframe may be based on a function of UL power control parameters for a first shortened TTI transmission, perhaps for example in the same legacy subframe, among other scenarios…For example, perhaps if two adjacent shortened TTIs are granted for PUSCH data transmissions, they may reuse (i.e., “same”) some parameters (e.g., UL power control) (i.e., “output power parameter”) to be used for transmitting signals in at least two Transmission Time Intervals, TTIs, (see Para’s [0026], [0082] i.e., In one or more techniques, one or more, possible TTI durations may have a fixed number of symbols (e.g., 14 symbols). The symbol time (e.g., duration) may be variable….For example, a first TTI duration (i.e., “first time resource”) may be achieved with a first subcarrier spacing and/or a second TTI duration (i.e., “second time resource”)  may be achieved with a second subcarrier spacing. Different bandwidth portions (e.g. PRBs) of a carrier may support one or more different subcarrier spacings. This may enable one or more different TTI durations for different bandwidth portions (e.g., PRBs), [0087-0091] i.e., Cell/CG-specific TTI duration, [0095] i.e., The TTI duration for a channel and/or signal may vary dynamically…For example, the WTRU may be configured, such that a specific TTI length may be a function of one or more aspects of the WTRU’s configuration (e.g., the TTI duration may be used for one or more cells of the WTRU’s configuration), [0098-0099] i.e., The TTI duration may depend on the subcarrier spacing of the bandwidth portion on which a channel may be located and/or which a transmission takes place, & [0179]). 

based on a TTI configuration, (see Para’s [0080-0082] i.e., The TTI duration (i.e., “time resource”) may be defined (i.e., TTI “configuration”) in terms of number of OFDM symbols. For example, a TTI duration may be defined as an entire subframe or a pair of resource blocks. The TTI may be as short as a single OFDM symbol. The TTI duration may be defined as one or more time slots & [0082] i.e., one or more different TTI durations may be configured, [0087] i.e., indicate a TTI duration & [0087-0090] i.e., The WTRU may be configured to operate with certain, but different TTI duration, configurations in the downlink and in the uplink),

the TTI configuration including a first TTI for operating a first signal (see Para [0026] i.e., The base station 114a and/or the base station 114b may be configured to transmit and/or receive wireless signals within a particular geographic region, which may be referred to as a cell) between a first cell on a first carrier and the wireless device, (see Para [0082] i.e., In one or more techniques, one or more, possible TTI durations may have a fixed number of symbols (e.g., 14 symbols). The symbol time (e.g., duration) may be variable….For example, a first TTI duration (i.e., “first time resource”) may be achieved with a first subcarrier spacing and/or a second TTI duration may be achieved with a second subcarrier spacing. Different bandwidth portions (e.g. PRBs) of a carrier may support one or more different subcarrier spacings. This may enable one or more different TTI durations for different bandwidth portions (e.g., PRBs), [0087-0091] i.e., Cell/CG-specific TTI duration & [0095] i.e., The TTI duration for a channel and/or signal may vary dynamically…For example, the WTRU may be configured, such that a specific TTI length may be a function of one or more aspects of the WTRU’s configuration (e.g., the TTI duration may be used for one or more cells of the WTRU’s configuration) & [0098-0099] i.e., The TTI duration may depend on the subcarrier spacing of the bandwidth portion on which a channel may be located and/or which a transmission takes place). 

see Para [0026] i.e., The base station 114a and/or the base station 114b may be configured to transmit and/or receive wireless signals within a particular geographic region, which may be referred to as a cell) between the first cell on the first carrier and the wireless device, (see Para [0082] i.e., In one or more techniques, one or more, possible TTI durations may have a fixed number of symbols (e.g., 14 symbols). The symbol time (e.g., duration) may be variable….For example, a first TTI duration (i.e., “first time resource”) may be achieved with a first subcarrier spacing and/or a second TTI duration may be achieved with a second subcarrier spacing. Different bandwidth portions (e.g. PRBs) of a carrier may support one or more different subcarrier spacings. This may enable one or more different TTI durations for different bandwidth portions (e.g., PRBs), [0087-0091] i.e., Cell/CG-specific TTI duration & [0095] i.e., The TTI duration for a channel and/or signal may vary dynamically…For example, the WTRU may be configured, such that a specific TTI length may be a function of one or more aspects of the WTRU’s configuration (e.g., the TTI duration may be used for one or more cells of the WTRU’s configuration) & [0098-0099] i.e., The TTI duration may depend on the subcarrier spacing of the bandwidth portion on which a channel may be located and/or which a transmission takes place). 

the TTI configuration including any of: the first TTI adjacent to the second TTI which do not overlap with each other in time (see Para [0110] i.e., adjacent TTIs…The combined first and second TTIs might not share boundaries with legacy TTI duration, [0114] i.e., adjacent TTIs, [0124], & [0179] i.e., two adjacent shortened TTIs); and the first see Para [0123] i.e., A WTRU scheduled with both time slots (e.g., TTIs) of a subframe may have time slots overlapping on a symbol & [0179] i.e., two adjacent shortened TTIs)

;and transmit, using the determined same output power value (see Para [0179]), the first signal in the first TTI (see Para’s [0082] i.e., uplink signal will be transmitted in the first TTI duration from the WTRU & [0088]) and the second signal in the second TTI, (see Para’s [0082] i.e., uplink signal will be transmitted in the second TTI duration from the WTRU & [0088]), (see Para’s [0026] i.e., The base station 114a and/or the base station 114b may be configured to transmit and/or receive wireless signals within a particular geographic region, which may be referred to as a cell & [0087-0090] i.e., The WTRU may be configured to operate with certain, but different TTI duration, configurations in the downlink and in the uplink (i.e., uplink signals will be received in the configured first TTI  (i.e., “first time resource”) and second TTI (i.e., “second time resource”)). 

Tooher does not disclose the same output power parameter being a same maximum output power value used for transmitting signals in the first TTI and the second TTI derived by the wireless device. However the claim feature would be rendered obvious in view of Andou et al. US (2018/0213489).   

 (see Para’s [0008],  [0060], i.e., Pcmax will be calculated by the UE & [0134] i.e., user device uses a calculator for deriving the maximum transmission power according to TTI length configurations) a same maximum output power value used for transmitting signals in a first TTI and a second TTI based on a TTI configuration for the UE, (Para’s [0055], [0057] & [0060] i.e., the maximum transmission power (Pcmax) is constant (i.e., “same”) in each subframe of the CC with the long TTI length)

(Andou suggests that the maximum transmission power (Pcmax) constant in each subframe of the CC with the long TTI length, thereby makes it possible to prevent degradation in the demodulation accuracy at the base station eNB providing the CC with the long TTI length due to power drop in the same subframe and to prevent degradation in the communication quality of the CC with the long TTI length, (see Para [0060])). 

Therefore it would be obvious to one of ordinary skill in the art for the same UL transmission power control parameters used for the first TTI and second TTI based on a TTI configuration for the UE as disclosed in Tooher to determine a same maximum output power value derived by the UE for the first TTI and second TTI based on the teachings of Andou who discloses determining a same maximum output power value Pcmax used in each subframe including  first TTI and second TTI subframes of a component carrier (CC) of a single cell based on a TTI configuration for the UE because the motivation lies in Andou for preventing degradation in the demodulation accuracy at the base station eNB 

Regarding Claim 16, the combination of Tooher in view of Andou discloses the wireless device of Claim 15, wherein the same maximum output power value is based on a time length of the first TTI and a time length of the second TTI,  (Tooher, see Para’s [0082] i.e., first TTI duration (i.e., “time length”) and second TTI duration (i.e., “time length”)  & [0179] i.e., UL power control may be reused for one or more, or multiple, shortened TTIs (i.e., TTI “time lengths”) & Andou, see Para [0016] i.e., maximum transmission power of the uplink signal is calculated based on a first and second TTI length)  

Regarding Claim 17, the combination of Tooher in view of Andou discloses the wireless device of Claim 15, wherein the first TTI and the second TTI have different time lengths, (Tooher, see Para’s [0006-0007] i.e., The second TTI duration may be different from the first TTI duration, [0082-0083], [0088] i.e., The WTRU may be configured to operate with certain, but different TTI duration, configurations in the downlink and in the uplink, [0090] i.e., The WTRU may be configured to operate for transmissions of different TTI lengths & [0131])  

Regarding Claim 18, the combination of Tooher in view of Andou discloses the wireless device of Claim 15, wherein the first TTI and the second TTI are each a shortened TTI (Tooher, see Para’s [0179] i.e., two adjacent shortened TTIs) of less than 1 ms that Tooher, see Para’s [0081-0082] i.e., The TTI duration may be defined as one or more time slots in a subframe & Para’s [0098] i.e., the TTI duration may be 0.5 ms & [0160]), the subframe having two slots where each slot is 0.5 ms, (Tooher, see Para’s [0098] i.e., the TTI duration may be 0.5 ms & [0160])

Regarding Claim 19, the combination of Tooher in view of Andou discloses the wireless device of Claim 15, wherein the first TTI is subsequent in time to the second TTI, (Tooher, see Para’s [0124] & [0179] i.e., two adjacent shortened TTIs))  

Regarding Claim 21, the combination of Tooher in view of Andou discloses the wireless device of Claim 15, wherein the first TTI includes one taken from a group of 2 Orthogonal Frequency Division Multiplexing (OFDM) symbols, 3 OFDM symbols, 4 OFDM symbols and 7 OFDM symbols.  (Tooher, see Para [0081-0082] i.e., The TTI duration may be defined as one or more time slots (e.g., 7 OFDM symbols for normal cyclic prefix)).  

Regarding Claim 22, Tooher discloses a method for a wireless device (see Fig. 1A, wireless device 102A), the method comprising: deriving a same output power value (see Para [0179] i.e., Parameters for an UL transmission in a first shortened TTI may be reused for an UL transmission in a second shortened TTI. For example, UL grant parameters such as UL power control (i.e., “output power parameter”) may remain constant for an entire legacy subframe and/or may be reused (i.e., “same”) for one or more, or multiple, shortened TTIs. For example, UL power control parameters (i.e., “output power parameter”)  for a second shortened TTI transmission in a legacy subframe may be based on a function of UL power control parameters for a first shortened TTI transmission, perhaps for example in the same legacy subframe, among other scenarios…For example, perhaps if two adjacent shortened TTIs are granted for PUSCH data transmissions, they may reuse (i.e., “same”) some parameters (e.g., UL power control) (i.e., “output power parameter”) to be used for transmitting signals in at least two Transmission Time Intervals, TTIs, (see Para’s [0026], [0082] i.e., In one or more techniques, one or more, possible TTI durations may have a fixed number of symbols (e.g., 14 symbols). The symbol time (e.g., duration) may be variable….For example, a first TTI duration (i.e., “first time resource”) may be achieved with a first subcarrier spacing and/or a second TTI duration (i.e., “second time resource”)  may be achieved with a second subcarrier spacing. Different bandwidth portions (e.g. PRBs) of a carrier may support one or more different subcarrier spacings. This may enable one or more different TTI durations for different bandwidth portions (e.g., PRBs), [0087-0091] i.e., Cell/CG-specific TTI duration, [0095] i.e., The TTI duration for a channel and/or signal may vary dynamically…For example, the WTRU may be configured, such that a specific TTI length may be a function of one or more aspects of the WTRU’s configuration (e.g., the TTI duration may be used for one or more cells of the WTRU’s configuration), [0098-0099] i.e., The TTI duration may depend on the subcarrier spacing of the bandwidth portion on which a channel may be located and/or which a transmission takes place, & [0179]). 

see Para’s [0080-0082] i.e., The TTI duration (i.e., “time resource”) may be defined (i.e., TTI “configuration”) in terms of number of OFDM symbols. For example, a TTI duration may be defined as an entire subframe or a pair of resource blocks. The TTI may be as short as a single OFDM symbol. The TTI duration may be defined as one or more time slots & [0082] i.e., one or more different TTI durations may be configured, [0087] i.e., indicate a TTI duration & [0087-0090] i.e., The WTRU may be configured to operate with certain, but different TTI duration, configurations in the downlink and in the uplink),

the TTI configuration including a first TTI for operating a first signal (see Para [0026] i.e., The base station 114a and/or the base station 114b may be configured to transmit and/or receive wireless signals within a particular geographic region, which may be referred to as a cell) between a first cell on a first carrier and the wireless device, (see Para [0082] i.e., In one or more techniques, one or more, possible TTI durations may have a fixed number of symbols (e.g., 14 symbols). The symbol time (e.g., duration) may be variable….For example, a first TTI duration (i.e., “first time resource”) may be achieved with a first subcarrier spacing and/or a second TTI duration may be achieved with a second subcarrier spacing. Different bandwidth portions (e.g. PRBs) of a carrier may support one or more different subcarrier spacings. This may enable one or more different TTI durations for different bandwidth portions (e.g., PRBs), [0087-0091] i.e., Cell/CG-specific TTI duration & [0095] i.e., The TTI duration for a channel and/or signal may vary dynamically…For example, the WTRU may be configured, such that a specific TTI length may be a function of one or more aspects of the WTRU’s configuration (e.g., the TTI duration may be used for one or more cells of the WTRU’s configuration) & [0098-0099] i.e., The TTI duration may depend on the subcarrier spacing of the bandwidth portion on which a channel may be located and/or which a transmission takes place). 

and a second TTI for operating a second signal (see Para [0026] i.e., The base station 114a and/or the base station 114b may be configured to transmit and/or receive wireless signals within a particular geographic region, which may be referred to as a cell) between the first cell on the first carrier and the wireless device, (see Para [0082] i.e., In one or more techniques, one or more, possible TTI durations may have a fixed number of symbols (e.g., 14 symbols). The symbol time (e.g., duration) may be variable….For example, a first TTI duration (i.e., “first time resource”) may be achieved with a first subcarrier spacing and/or a second TTI duration may be achieved with a second subcarrier spacing. Different bandwidth portions (e.g. PRBs) of a carrier may support one or more different subcarrier spacings. This may enable one or more different TTI durations for different bandwidth portions (e.g., PRBs), [0087-0091] i.e., Cell/CG-specific TTI duration & [0095] i.e., The TTI duration for a channel and/or signal may vary dynamically…For example, the WTRU may be configured, such that a specific TTI length may be a function of one or more aspects of the WTRU’s configuration (e.g., the TTI duration may be used for one or more cells of the WTRU’s configuration) & [0098-0099] i.e., The TTI duration may depend on the subcarrier spacing of the bandwidth portion on which a channel may be located and/or which a transmission takes place). 

the TTI configuration including any of: the first TTI adjacent to the second TTI which do not overlap with each other in time (see Para [0110] i.e., adjacent TTIs…The combined first and second TTIs might not share boundaries with legacy TTI duration, [0114] i.e., adjacent TTIs, [0124], & [0179] i.e., two adjacent shortened TTIs); and the first TTI adjacent to the second TTI which at least partly overlap with each other in time; (see Para [0123] i.e., A WTRU scheduled with both time slots (e.g., TTIs) of a subframe may have time slots overlapping on a symbol & [0179] i.e., two adjacent shortened TTIs);

and transmitting, using the determined same output power value (see Para [0179]), the first signal in the first TTI (see Para’s [0082] i.e., uplink signal will be transmitted in the first TTI duration from the WTRU & [0088]) and the second signal in the second TTI, (see Para’s [0082] i.e., uplink signal will be transmitted in the second TTI duration from the WTRU & [0088]), (see Para’s [0026] i.e., The base station 114a and/or the base station 114b may be configured to transmit and/or receive wireless signals within a particular geographic region, which may be referred to as a cell & [0087-0090] i.e., The WTRU may be configured to operate with certain, but different TTI duration, configurations in the downlink and in the uplink (i.e., uplink signals will be received in the configured first TTI  (i.e., “first time resource”) and second TTI (i.e., “second time resource”)). 



Andou discloses a wireless device deriving (see Para’s [0008],  [0060], i.e., Pcmax will be calculated by the UE & [0134] i.e., user device uses a calculator for deriving the maximum transmission power according to TTI length configurations) a same maximum output power value used for transmitting signals in at least two transmission time intervals, TTIs based on a TTI configuration for the UE, (Para’s [0055], [0057] & [0060] i.e., the maximum transmission power (Pcmax) is constant (i.e., “same”) in each subframe of the CC with the long TTI length)

(Andou suggests that the maximum transmission power (Pcmax) constant in each subframe of the CC with the long TTI length, thereby makes it possible to prevent degradation in the demodulation accuracy at the base station eNB providing the CC with the long TTI length due to power drop in the same subframe and to prevent degradation in the communication quality of the CC with the long TTI length, (see Para [0060])). 

Therefore it would be obvious to one of ordinary skill in the art for the same UL transmission power control parameters used for the first TTI and second TTI based on a TTI configuration for the UE as disclosed in Tooher to determine a same maximum output power value derived by the UE for the first TTI and second TTI based on the teachings of 

Regarding Claim 23, the combination of Tooher in view of Andou discloses the method of Claim 22, wherein the same maximum output power value is based on a time length of the first TTI and a time length of the second TTI, (Tooher, see Para’s [0082] i.e., first TTI duration (i.e., “time length”) and second TTI duration (i.e., “time length”)  & [0179] i.e., UL power control may be reused for one or more, or multiple, shortened TTIs (i.e., TTI “time lengths”) & Andou, see Para [0016] i.e., maximum transmission power of the uplink signal is calculated based on a first and second TTI length)   

Regarding Claim 24, the combination of Tooher in view of Andou discloses the method of Claim 22, wherein the first TTI and the second TTI have different time lengths, (Tooher, see Para’s [0006-0007] i.e., The second TTI duration may be different from the first TTI duration, [0082-0083], [0088] i.e., The WTRU may be configured to operate with certain, but different TTI duration, configurations in the downlink and in the uplink, [0090] i.e., The WTRU may be configured to operate for transmissions of different TTI lengths & [0131])  

Tooher, see Para’s [0179] i.e., two adjacent shortened TTIs) of less than 1 ms that are included in a subframe (Tooher, see Para’s [0081-0082] i.e., The TTI duration may be defined as one or more time slots in a subframe & Para’s [0098] i.e., the TTI duration may be 0.5 ms & [0160]), the subframe having two slots where each slot is 0.5 ms, (Tooher, see Para’s [0098] i.e., the TTI duration may be 0.5 ms & [0160])

Regarding Claim 26, the combination of Tooher in view of Andou discloses the method of Claim 22, wherein the first TTI is subsequent in time to the second TTI, (Tooher, see Para’s [0124] & [0179] i.e., two adjacent shortened TTIs))  

Regarding Claim 28, the combination of Tooher in view of Andou discloses the method of Claim 22, wherein the first TTI includes one taken from a group of 2 Orthogonal Frequency Division Multiplexing (OFDM) symbols, 3 OFDM symbols, 4 OFDM symbols and 7 OFDM symbols, (Tooher, see Para [0081-0082] i.e., The TTI duration may be defined as one or more time slots (e.g., 7 OFDM symbols for normal cyclic prefix)).  



4.	Claims 1-5, 7-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tooher et al. US (2017/0290008) in view of Andou et al. US (2018/0213489), and further in view of Khoryaev et al. US (2013/0242889).  
 
see Fig. 1A i.e., base station 114a & Para’s [0025-0031]) comprising circuitry (see Fig. 1A, 114a & Para’s [0025-0031] i.e., the base station comprises circuitry), the circuitry configured to: determine a TTI configuration (see Para’s [0080-0082] i.e., The TTI duration (i.e., “time resource”) may be defined (i.e., TTI “configuration”) in terms of number of OFDM symbols. For example, a TTI duration may be defined as an entire subframe or a pair of resource blocks. The TTI may be as short as a single OFDM symbol. The TTI duration may be defined as one or more time slots & [0082] i.e., one or more different TTI durations may be configured, [0087] i.e., indicate a TTI duration & [0087-0090] i.e., The WTRU may be configured to operate with certain, but different TTI duration, configurations in the downlink and in the uplink),
 
the TTI configuration including a first TTI for operating a first signal between a first cell on a first carrier (see Para [0026] i.e., The base station 114a and/or the base station 114b may be configured to transmit and/or receive wireless signals within a particular geographic region, which may be referred to as a cell) and a wireless device, (see Para [0082] i.e., In one or more techniques, one or more, possible TTI durations may have a fixed number of symbols (e.g., 14 symbols). The symbol time (e.g., duration) may be variable….For example, a first TTI duration (i.e., “first time resource”) may be achieved with a first subcarrier spacing and/or a second TTI duration may be achieved with a second subcarrier spacing. Different bandwidth portions (e.g. PRBs) of a carrier may support one or more different subcarrier spacings. This may enable one or more different TTI durations for different bandwidth portions (e.g., PRBs), [0087-0091] i.e., Cell/CG-specific TTI duration & [0095] i.e., The TTI duration for a channel and/or signal may vary dynamically…For example, the WTRU may be configured, such that a specific TTI length may be a function of one or more aspects of the WTRU’s configuration (e.g., the TTI duration may be used for one or more cells of the WTRU’s configuration) & [0098-0099] i.e., The TTI duration may depend on the subcarrier spacing of the bandwidth portion on which a channel may be located and/or which a transmission takes place). 

and a second TTI for operating a second signal between the first cell on the first carrier (see Para [0026] i.e., The base station 114a and/or the base station 114b may be configured to transmit and/or receive wireless signals within a particular geographic region, which may be referred to as a cell) and the wireless device, (see Para [0082] i.e., In one or more techniques, one or more, possible TTI durations may have a fixed number of symbols (e.g., 14 symbols). The symbol time (e.g., duration) may be variable….For example, a first TTI duration may be achieved with a first subcarrier spacing and/or a second TTI duration (i.e., “second time resource”) may be achieved with a second subcarrier spacing. Different bandwidth portions (e.g. PRBs) of a carrier may support one or more different subcarrier spacings. This may enable one or more different TTI durations for different bandwidth portions (e.g., PRBs)), [0087-0091] i.e., Cell/CG-specific TTI duration, & [0095] i.e., The TTI duration for a channel and/or signal may vary dynamically…For example, the WTRU may be configured, such that a specific TTI length may be a function of one or more aspects of the WTRU’s configuration (e.g., the TTI duration may be used for one or more cells of the WTRU’s configuration) & [0098-0099] ] i.e., The TTI duration may depend on the subcarrier spacing of the bandwidth portion on which a channel may be located and/or which a transmission takes place). 

the TTI configuration including any of: the first TTI adjacent to the second TTI which do not overlap with each other in time (see Para [0110] i.e., adjacent TTIs…The combined first and second TTIs might not share boundaries with legacy TTI duration, [0114] i.e., adjacent TTIs, [0124], & [0179] i.e., two adjacent shortened TTIs); and the first TTI adjacent to the second TTI which at least partly overlap with each other in time; (see Para [0123] i.e., A WTRU scheduled with both time slots (e.g., TTIs) of a subframe may have time slots overlapping on a symbol & [0179] i.e., two adjacent shortened TTIs)

the TTI configuration of the wireless device used to derive a same output power value for the first TTI and second TTI, (see Para’s [0082], [0088-0090] i.e., TTI configurations determined for uplink, & [0179] i.e., Parameters for an UL transmission in a first shortened TTI may be reused for an UL transmission in a second shortened TTI… UL power control may be reused for one or more, or multiple, shortened TTIs (i.e., “time resource configuration”))

and receive the first signal in the first TTI (see Para’s [0082] i.e., uplink signal will be received in the first TTI duration from the WTRU & [0088]) and the second signal in the second TTI (see Para’s [0082] i.e., uplink signal will be received in the second TTI duration from the WTRU & [0088]), (see Para’s [0026] i.e., The base station 114a and/or the base station 114b may be configured to transmit and/or receive wireless signals within a particular geographic region, which may be referred to as a cell & [0087-0090] i.e., The WTRU may be configured to operate with certain, but different TTI duration, configurations in the downlink and in the uplink (i.e., uplink signals will be received in the configured first TTI  (i.e., “first time resource”) and second TTI (i.e., “second time resource”)). 

the first TTI and second TTI (see Para’s [0082] i.e., first TTI duration and second TTI durations, [0088] i.e., TTI configurations in the uplink & [0179] i.e., multiple shortened TTIs) having been transmitted according to a same output power value, (see Para [0179] i.e., Parameters for an UL transmission in a first shortened TTI may be reused for an UL transmission in a second shortened TTI. For example, UL grant parameters such as UL power control (i.e., “output power parameter”) may remain constant for an entire legacy subframe and/or may be reused (i.e., “same”) for one or more, or multiple, shortened TTIs. For example, UL power control parameters (i.e., “output power parameter”)  for a second shortened TTI transmission in a legacy subframe may be based on a function of UL power control parameters for a first shortened TTI transmission, perhaps for example in the same legacy subframe, among other scenarios…For example, perhaps if two adjacent shortened TTIs are granted for PUSCH data transmissions, they may reuse (i.e., “same”) some parameters (e.g., UL power control) (i.e., “output power parameter”)).


Andou discloses a wireless device deriving (see Para’s [0008],  [0060], i.e., Pcmax will be calculated by the UE & [0134] i.e., user device uses a calculator for deriving the maximum transmission power according to TTI length configurations) a same maximum output power value used for a first TTI and a second TTI based on a TTI configuration for the UE, (Para’s [0055], [0057] & [0060] i.e., the maximum transmission power (Pcmax) is constant (i.e., “same”) in each subframe of the CC with the long TTI length)

(Andou suggests that the maximum transmission power (Pcmax) constant in each subframe of the CC with the long TTI length, thereby makes it possible to prevent degradation in the demodulation accuracy at the base station eNB providing the CC with the long TTI length due to power drop in the same subframe and to prevent degradation in the communication quality of the CC with the long TTI length, (see Para [0060])). 

Therefore it would be obvious to one of ordinary skill in the art for the same UL transmission power control parameters used for the first TTI and second TTI based on a TTI configuration for the UE as disclosed in Tooher to determine a same maximum output power value derived by the UE for the first TTI and second TTI based on the teachings of 

While the combination of Tooher in view of Andou discloses a TTI configuration is configured for the wireless device to allow the wireless device to derive a same maximum output power value for the first TTI and second TTI (Tahoor, see Para’s [0080-0082] & [0088-0091] i.e., TTI configuration for WTRU & [0179] & Andou, see Para [0060] i.e., the maximum transmission power (Pcmax) is constant (i.e., “same”) in each subframe of the CC with the long TTI length), the combination of Tooher in view of Andou does not disclose indicating the TTI configuration to the wireless device. However the claim feature would be rendered obvious in view of Khoryaev et al. US (2013/0242889).  

Khoryaev discloses a node indicating a TTI configuration to a wireless device for enabling the wireless device to transmit a PUSCH signal in transmission time intervals TTIs (see fig. 12 & Para [0061] i.e., generating, at a node, transmission time interval (TTI) bundling configuration information with instructions to bundle PUSCH transmissions for a HARQ process in at least 20 TTIs…The operation of transmitting the TTI bundling configuration information to a wireless device to enable the wireless device to transmit a PUSCH signal in at least one TTI bundle & [0062-0063] i.e., RRC signaling for transmitting the bundling configuration information to the wireless device & [0071]).

(Khoryaev suggests indicating a TTI configuration to a wireless device for enabling the wireless device to transmit a PUSCH signal in transmission time intervals, TTIs, using  TTI bundling which improve uplink VoIP coverage at a cell edge (see Para [0004])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the TTI configuration configured for the wireless device to allow the wireless device to derive a same maximum output power value for the first TTI and second TTI as disclosed in Tooher in view of Andou to be indicated to the wireless device based on the teachings of Khoryaev who discloses a node indicating a TTI configuration to a wireless device for enabling the wireless device to transmit a PUSCH signal in transmission time intervals, TTIs because the motivation lies in Khoryaev for indicating the TTI configuration to the wireless device for enabling the wireless device to transmit a PUSCH signal using  TTI bundling which improve uplink VoIP coverage at a cell edge. 

Regarding Claim 2, the combination of Tooher in view of Andou, and further in view of  Khoryaev discloses the network node of Claim 1, wherein the first TTI and the second TTI have different time lengths, (Tooher, see Para’s [0006-0007] i.e., The second TTI duration may be different from the first TTI duration, [0082-0083], [0088] i.e., The WTRU may be configured to operate with certain, but different TTI duration, configurations in the downlink and in the uplink, [0090] i.e., The WTRU may be configured to operate for transmissions of different TTI lengths & [0131])  

Regarding Claim 3, the combination of Tooher in view of Andou, and further in view of Khoryaev discloses the combination of Tooher in view of Andou discloses the network node of Claim 1, wherein the same maximum output power value is based on time lengths of the first TTI and the second TTI, (Tooher, see Para’s [0082] i.e., first TTI duration and second TTI duration & [0179] i.e., UL power control may be reused for one or more, or multiple, shortened TTIs (i.e., “time lengths”) & Andou, see Para [0016] i.e., maximum transmission power of the uplink signal is calculated based on a first and second TTI length )  

Regarding Claim 4, the combination of Tooher in view of Andou, and further in view of Khoryaev discloses the network node of Claim 1, wherein the first TTI and the second TTI are each a shortened TTI (Tooher, see Para’s [0179] i.e., two adjacent shortened TTIs) of less than 1 ms that are included in a subframe (Tooher, see Para’s [0081-0082] i.e., The TTI duration may be defined as one or more time slots in a subframe & Para’s [0098] i.e., the TTI duration may be 0.5 ms & [0160]), the subframe having two slots where each slot is 0.5 ms, (Tooher, see Para’s [0098] i.e., the TTI duration may be 0.5 ms & [0160])

Regarding Claim 5, the combination of Tooher in view of Andou, and further in view of  Khoryaev discloses the network node of Claim 1, wherein the first TTI is subsequent in Tooher, see Para’s [0124] & [0179] i.e., two adjacent shortened TTIs))  

Regarding Claim 7, the combination of Tooher in view of Andou, and further in view of Khoryaev discloses the network node of Claim 1, wherein the first TTI includes one taken from a group of 2 Orthogonal Frequency Division Multiplexing (OFDM) symbols, 3 OFDM symbols, 4 OFDM symbols and 7 OFDM symbols, (Tooher, see Para [0081-0082] i.e., The TTI duration may be defined as one or more time slots (e.g., 7 OFDM symbols for normal cyclic prefix)).  
 
Regarding Claim 8, Tooher discloses a method for a network node (see Fig. 1A i.e., base station 114a & Para’s [0025-0031]), the method comprising: determining a Transmission Time Interval TTI configuration, (see Para’s [0080-0082] i.e., The TTI duration (i.e., “time resource”) may be defined (i.e., TTI “configuration”) in terms of number of OFDM symbols. For example, a TTI duration may be defined as an entire subframe or a pair of resource blocks. The TTI may be as short as a single OFDM symbol. The TTI duration may be defined as one or more time slots & [0082] i.e., one or more different TTI durations may be configured, [0087] i.e., indicate a TTI duration & [0087-0090] i.e., The WTRU may be configured to operate with certain, but different TTI duration, configurations in the downlink and in the uplink),

the TTI configuration including a first TTI for operating a first signal between a first cell on a first carrier (see Para [0026] i.e., The base station 114a and/or the base station 114b may be configured to transmit and/or receive wireless signals within a particular geographic region, which may be referred to as a cell) and a wireless device, (see Para [0082] i.e., In one or more techniques, one or more, possible TTI durations may have a fixed number of symbols (e.g., 14 symbols). The symbol time (e.g., duration) may be variable….For example, a first TTI duration (i.e., “first time resource”) may be achieved with a first subcarrier spacing and/or a second TTI duration may be achieved with a second subcarrier spacing. Different bandwidth portions (e.g. PRBs) of a carrier may support one or more different subcarrier spacings. This may enable one or more different TTI durations for different bandwidth portions (e.g., PRBs), [0087-0091] i.e., Cell/CG-specific TTI duration & [0095] i.e., The TTI duration for a channel and/or signal may vary dynamically…For example, the WTRU may be configured, such that a specific TTI length may be a function of one or more aspects of the WTRU’s configuration (e.g., the TTI duration may be used for one or more cells of the WTRU’s configuration) & [0098-0099] i.e., The TTI duration may depend on the subcarrier spacing of the bandwidth portion on which a channel may be located and/or which a transmission takes place). 

and a second TTI for operating a second signal between the first cell on the first carrier and the wireless device, (see Para [0026] i.e., The base station 114a and/or the base station 114b may be configured to transmit and/or receive wireless signals within a particular geographic region, which may be referred to as a cell) and the wireless device, (see Para [0082] i.e., In one or more techniques, one or more, possible TTI durations may have a fixed number of symbols (e.g., 14 symbols). The symbol time (e.g., duration) may be variable….For example, a first TTI duration may be achieved with a first subcarrier spacing and/or a second TTI duration (i.e., “second time resource”) may be achieved with a second subcarrier spacing. Different bandwidth portions (e.g. PRBs) of a carrier may support one or more different subcarrier spacings. This may enable one or more different TTI durations for different bandwidth portions (e.g., PRBs)), [0087-0091] i.e., Cell/CG-specific TTI duration, & [0095] i.e., The TTI duration for a channel and/or signal may vary dynamically…For example, the WTRU may be configured, such that a specific TTI length may be a function of one or more aspects of the WTRU’s configuration (e.g., the TTI duration may be used for one or more cells of the WTRU’s configuration) & [0098-0099] ] i.e., The TTI duration may depend on the subcarrier spacing of the bandwidth portion on which a channel may be located and/or which a transmission takes place). 
the TTI configuration including any of: the first TTI adjacent to the second TTI which do not overlap with each other in time; (see Para [0110] i.e., adjacent TTIs…The combined first and second TTIs might not share boundaries with legacy TTI duration, [0114] i.e., adjacent TTIs, [0124], & [0179] i.e., two adjacent shortened TTIs)

and the first TTI adjacent to the second TTI which at least partly overlap with each other in time; (see Para [0123] i.e., A WTRU scheduled with both time slots (e.g., TTIs) of a subframe may have time slots overlapping on a symbol & [0179] i.e., two adjacent shortened TTIs)

see Para’s [0082], [0088-0090] i.e., TTI configurations determined for uplink, & [0179] i.e., Parameters for an UL transmission in a first shortened TTI may be reused for an UL transmission in a second shortened TTI… UL power control may be reused for one or more, or multiple, shortened TTIs (i.e., “time resource configuration”))

and receiving the first signal in the first TTI (see Para’s [0082] i.e., uplink signal will be received in the first TTI duration from the WTRU & [0088]) and the second signal in the second TTI, (see Para’s [0082] i.e., uplink signal will be received in the second TTI duration from the WTRU & [0088]), (see Para’s [0026] i.e., The base station 114a and/or the base station 114b may be configured to transmit and/or receive wireless signals within a particular geographic region, which may be referred to as a cell & [0087-0090] i.e., The WTRU may be configured to operate with certain, but different TTI duration, configurations in the downlink and in the uplink (i.e., uplink signals will be received in the configured first TTI  (i.e., “first time resource”) and second TTI (i.e., “second time resource”)). 

the first TTI and second TTI (see Para’s [0082] i.e., first TTI duration and second TTI durations, [0088] i.e., TTI configurations in the uplink & [0179] i.e., multiple shortened TTIs) having been transmitted using a output power, (see Para [0179] i.e., Parameters for an UL transmission in a first shortened TTI may be reused for an UL transmission in a second shortened TTI. For example, UL grant parameters such as UL power control (i.e., “output power parameter”) may remain constant for an entire legacy subframe and/or may be reused for one or more, or multiple, shortened TTIs. For example, UL power control parameters (i.e., “output power parameter”) for a second shortened TTI transmission in a legacy subframe may be based on a function of UL power control parameters for a first shortened TTI transmission, perhaps for example in the same legacy subframe, among other scenarios…For example, perhaps if two adjacent shortened TTIs are granted for PUSCH data transmissions, they may reuse some parameters (e.g., UL power control) (i.e., “output power parameter”)).

the output power being based on the TTI configuration, (see Para’s [0082], [0088-0090] i.e., TTI configurations determined for uplink, & [0179] i.e., Parameters for an UL transmission in a first shortened TTI may be reused for an UL transmission in a second shortened TTI… UL power control may be reused for one or more, or multiple, shortened TTIs (i.e., “TTI configuration”))

Tooher does not disclose the same output power parameter being a same maximum output power value used for the first TTI and the second TTI derived by the wireless device. However the claim feature would be rendered obvious in view of Andou et al. US (2018/0213489).   

Andou discloses a wireless device deriving (see Para’s [0008],  [0060], i.e., Pcmax will be calculated by the UE & [0134] i.e., user device uses a calculator for deriving the maximum transmission power according to TTI length configurations) a same maximum output power value used for a first TTI and a second TTI based on a TTI configuration for the UE, (Para’s [0055], [0057] & [0060] i.e., the maximum transmission power (Pcmax) is constant (i.e., “same”) in each subframe of the CC with the long TTI length)

(Andou suggests that the maximum transmission power (Pcmax) constant in each subframe of the CC with the long TTI length, thereby makes it possible to prevent degradation in the demodulation accuracy at the base station eNB providing the CC with the long TTI length due to power drop in the same subframe and to prevent degradation in the communication quality of the CC with the long TTI length, (see Para [0060])). 

Therefore it would be obvious to one of ordinary skill in the art for the same UL transmission power control parameters used for the first TTI and second TTI based on a TTI configuration for the UE as disclosed in Tooher to determine a same maximum output power value derived by the UE for the first TTI and second TTI based on the teachings of Andou who discloses determining a same maximum output power value Pcmax used in each subframe including  first TTI and second TTI subframes of a component carrier (CC) of a single cell based on a TTI configuration for the UE because the motivation lies in Andou for preventing degradation in the demodulation accuracy at the base station eNB providing the CC with the long TTI length and to prevent degradation in the communication quality of the CC with the long TTI length.  

Tahoor, see Para’s [0080-0082] & [0088-0091] i.e., TTI configuration for WTRU & [0179] & Andou, see Para [0060] i.e., the maximum transmission power (Pcmax) is constant (i.e., “same”) in each subframe of the CC with the long TTI length), the combination of Tooher in view of Andou does not disclose indicating the TTI configuration to the wireless device. However the claim feature would be rendered obvious in view of Khoryaev et al. US (2013/0242889).  

Khoryaev discloses a node indicating a TTI configuration to a wireless device for enabling the wireless device to transmit a PUSCH signal in transmission time intervals TTIs (see fig. 12 & Para [0061] i.e., generating, at a node, transmission time interval (TTI) bundling configuration information with instructions to bundle PUSCH transmissions for a HARQ process in at least 20 TTIs…The operation of transmitting the TTI bundling configuration information to a wireless device to enable the wireless device to transmit a PUSCH signal in at least one TTI bundle & [0062-0063] i.e., RRC signaling for transmitting the bundling configuration information to the wireless device & [0071]).

(Khoryaev suggests indicating a TTI configuration to a wireless device for enabling the wireless device to transmit a PUSCH signal in transmission time intervals, TTIs, using  TTI bundling which improve uplink VoIP coverage at a cell edge (see Para [0004])). 



Regarding Claim 9, the combination of Tooher in view of Andou, and further in view of Khoryaev discloses the method of Claim 8, wherein the first TTI and the second TTI have different time lengths, (Tooher, see Para’s [0006-0007] i.e., The second TTI duration may be different from the first TTI duration, [0082-0083], [0088] i.e., The WTRU may be configured to operate with certain, but different TTI duration, configurations in the downlink and in the uplink, [0090] i.e., The WTRU may be configured to operate for transmissions of different TTI lengths & [0131])  

Regarding Claim 10, the combination of Tooher in view of Andou, and further in view of Khoryaev discloses the method of Claim 8, wherein the same maximum output power value is based on time lengths of the first TTI and the second TTI, (Tooher, see Para’s [0082] i.e., first TTI duration and second TTI duration & [0179] i.e., UL power control may be reused for one or more, or multiple, shortened TTIs (i.e., “time lengths”) & Andou, see Para [0016] i.e., maximum transmission power of the uplink signal is calculated based on a first and second TTI length )  

Regarding Claim 11, the combination of Tooher in view of Andou, and further in view of Khoryaev discloses the method of Claim 8, wherein the first TTI and the second TTI are each a shortened time resource (Tooher, see Para’s [0179] i.e., two adjacent shortened TTIs) of less than 1 ms that are included in a subframe (Tooher, see Para’s [0081-0082] i.e., The TTI duration may be defined as one or more time slots in a subframe & Para’s [0098] i.e., the TTI duration may be 0.5 ms & [0160]), the subframe having two slots where each slot is 0.5 ms, (Tooher, see Para’s [0098] i.e., the TTI duration may be 0.5 ms & [0160])

Regarding Claim 12, the combination of Tooher in view of Andou, and further in view of Khoryaev discloses the method of Claim 8, wherein the first TTI is subsequent in time to the second TTI, (Tooher, see Para’s [0124] & [0179] i.e., two adjacent shortened TTIs))  

Regarding Claim 14, the combination of Tooher in view of Andou, and further in view of Khoryaev discloses the method of Claim 8, wherein the first TTI includes one taken from a group of 2 Orthogonal Frequency Division Multiplexing (OFDM) symbols, 3 OFDM symbols, 4 OFDM symbols and 7 OFDM symbols, (Tooher, see Para [0081-0082] i.e., The TTI duration may be defined as one or more time slots (e.g., 7 OFDM symbols for normal cyclic prefix)).  
s 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tooher et al. US (2017/0290008) in view of Andou et al. US (2018/0213489) as applied to claims 15 and 22 above, and further in view of LEE et al. US (2018/0098337). 

Regarding Claims 20 and 27 the combination of Tooher in view of Andou discloses the wireless device and method of claims 15 and 22, but does not disclose wherein the first TTI and the second TTI have a common Demodulation Reference Signal, DMRS.  However the claim limitation would be rendered obvious in view of LEE et al. US (2018/0098337).

LEE discloses wherein the first TTI and the second TTI have a common Demodulation Reference Signal, DMRS (see Para’s [0015], [0016] i.e., the DMRS according to the present invention is transmitted through two symbols within a control region of the first short TTI and is transmitted through one symbol within a control region of the second short TTI & [0017] i.e., Also, according to the present invention, if the first short overlaps a specific symbol of the second short TTI, the DMRS is transmitted through the overlapping region)

(LEE suggests using a short TTI structure for sending UL data results in the time for receiving the corresponding UL data to be reduced (see Para [0032])) 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the first TTI and the second TTI as disclosed in Tooher in view of Andou, and further . 

6.	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tooher et al. US (2017/0290008) in view of Andou et al. US (2018/0213489), further in view of Khoryaev et al. US (2013/0242889) as applied to claims 1 and 8 above, and further in view of LEE et al. US (2018/0098337). 

Regarding Claims 6 and 13 the combination of Tooher in view of Andou, and further in view of Khoryaev discloses the network node and method of claims 1 and 8, but does not disclose wherein the first TTI and the second TTI have a common Demodulation Reference Signal, DMRS.  However the claim limitation would be rendered obvious in view of LEE et al. US (2018/0098337).

LEE discloses wherein the first TTI and the second TTI have a common Demodulation Reference Signal, DMRS (see Para’s [0015], [0016] i.e., the DMRS according to the present invention is transmitted through two symbols within a control region of the first short TTI and is transmitted through one symbol within a control region of the second short TTI & [0017] i.e., Also, according to the present invention, if the first short overlaps a specific symbol of the second short TTI, the DMRS is transmitted through the overlapping region)

see Para [0032])) 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the first TTI and the second TTI as disclosed in Tooher in view of Andou, and further in view of Khoryaev to have the common Demodulation Reference Signal, DMRS disclosed in LEE for efficiently conveying the DMRS data in a reduced time in the network system. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADNAN BAIG/Primary Examiner, Art Unit 2461